t c summary opinion united_states tax_court j mclean and judy a durfey petitioners v commissioner of internal revenue respondent docket no 22715-04s filed date j mclean and judy a durfey pro sese r craig schneider for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether j mclean durfey petitioner received unreported income in the year from wages interest a state_income_tax refund the taxable_amount of a pension and the taxable_amount of social_security_benefits background some of the facts have been stipulated and are so found petitioners resided in american fork utah when they filed their petition petitioner is an educator he and his wife filed a timely joint federal_income_tax return for in which they reported wages of dollar_figure a farming_loss of dollar_figure and adjusted_gross_income of dollar_figure third parties reported to petitioner and respondent the following income paid to petitioner in that was not reported on petitioners’ federal_income_tax return for that year 1the adjustment of dollar_figure for medical deductions claimed on schedule a itemized_deductions made by respondent in the notice_of_deficiency is computational based upon an increase in petitioners’ adjusted_gross_income likewise the adjustment of dollar_figure to schedule a miscellaneous deductions is computational based upon petitioners’ adjusted_gross_income payor form type of income amount alpine school district new mexico educators fcu state of new mexico new mexico educational retirement board social_security administration w-2 1099-int 1099-g 1099-r 1099-ssa wages interest state_income_tax refund pensions annuities retirement social_security dollar_figure big_number big_number big_number in the notice_of_deficiency respondent determined that petitioner received unreported gross_income of dollar_figure in consisting of the following source wages interest state_income_tax refund taxable pension taxable social_security_benefits amount dollar_figure big_number big_number big_number respondent also decreased petitioners’ schedule a deductions by dollar_figure resulting in a total increase of dollar_figure in their taxable_income discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that such determinations are in error rule a 290_us_111 sec_7491 provides that the burden_of_proof as to factual matters shifts to the commissioner under certain limited circumstances petitioners do not fall within these limited circumstances and therefore the burden_of_proof remains with them sec_61 provides that except as otherwise provided in subtitle a of the internal_revenue_code gross_income means all income from whatever source derived petitioner received and failed to report on his joint income_tax return for the amounts of additional gross_income respondent determined in the notice_of_deficiency petitioner’s contention is that he should not be held liable for tax on the additional income he received in because respondent failed to meet certain deadlines he set for answering his correspondence during the time his tax_return was being audited but before the notice_of_deficiency was issued at the trial he testified that the reason that i gave for filing the petition was that they were missing deadlines he asserted that if i’m going to be held accountable for meeting deadlines then the irs ought to also whether respondent met petitioner’s deadlines is irrelevant in these circumstances we do not look behind the notice of 2because the deficiency determined by respondent is predicated on income reported on information returns by third parties we note that sec_6201 is not applicable because petitioner does not dispute the items of income deficiency in examining respondent’s actions 62_tc_324 it is clear that petitioner an intelligent person knew he had omitted income when he filed his federal_income_tax return for when asked by the court if he had received the additional income respondent determined in the notice_of_deficiency petitioner answered yes i did i received all that accordingly on the basis of the record in this case we sustain respondent’s determinations in all respects we hold that petitioners are liable for the entire amount of the federal_income_tax deficiency for decision will be entered for respondent
